Citation Nr: 0804902	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for onychomycosis of 
toenails (claimed as foot fungus), to include as due to Agent 
Orange Exposure.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for pain and stiffness 
in joints with swelling and cramps (claimed as a lower left 
extremity condition).

5.  Service connection for arthralgia of lumbosacral area, 
claimed secondary to a lower left extremity condition.

6.  Entitlement to a permanent and total rating for non-
service connected pension purposes.




REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 and March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The issues of the entitlement to service connection for: 
PTSD, pain and stiffness in joints with swelling and cramps 
involving the left lower extremity, and arthralgia of 
lumbsacral area, claimed secondary to a lower left extremity 
condition and entitlement to a permanent and total rating for 
non-service connected pension purposes are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

2.  The veteran currently suffers from onychomycosis of 
toenails, which is not etiologically related to his exposure 
to Agent Orange during service or otherwise etiologically 
related to service. 

3.  Sinusitis was not manifested during service and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for onychomycosis of 
toenails (claimed as foot fungus) and as due to exposure to 
Agent Orange have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Sinusitis was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflect that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
May 2003 and June 2003.  As these letters were issued prior 
to the appealed rating decision, this case raises no 
procedural concerns in view of the Mayfield line of 
decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, any deficiencies of such notification 
would not be prejudicial, as this case involves only service 
connection claims.  With service connection cases, no 
disability rating or effective date is assigned when service 
connection is denied.  Also, in cases where service 
connection is granted, it is the responsibility of the agency 
of original jurisdiction to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination for the onychomycosis of 
toenails (claimed as foot fungus) in conjunction with this 
appeal, addressing the disorder at issue.

For reasons described in further detail below, a VA 
examination for the sinusitis claim has been found to not be 
"necessary" in this case pursuant to 38 U.S.C.A. 
§ 5103A(d).

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
 
Also, certain chronic diseases including organic neurological 
disorders may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With regard to Agent Orange exposure, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975. 
 
A veteran who served in the Republic of Vietnam during the 
period from January 9, 1962 to May 7, 1975 is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange).  In the case of such a veteran, 
service connection for listed diseases will be presumed if 
they are manifest to a compensable degree within specified 
periods.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e). 

In accordance with the Agent Orange Act of 1991, Pub. L. 102- 
4, 105 Stat. 11, the National Academy of Sciences (NAS) 
reviews and summarizes scientific evidence concerning the 
association between herbicide exposure used in support of 
military operations in the Republic of Vietnam during the 
Vietnam Era and each disease suspected to be associated with 
such exposure.  Congress mandated that NAS determine, to the 
extent possible: (1) whether there is a statistical 
association between the suspect diseases and herbicide 
exposure, considering the strength of the scientific evidence 
and the appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  See Diseases Not Associated with Exposure 
to Certain Herbicide Agents, 67 Fed. Reg. 42600 (June 24, 
2002).  Based on NAS findings, the Secretary of the 
Department of Veterans Affairs has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. 

Here, the veteran's onychomycosis of toenails is not entitled 
to a presumption of service connection based on exposure to 
Agent Orange pursuant to 67 Fed. Reg. 42600.
 
Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation). 

 
III.  Onychomycosis 

The veteran contends that he acquired a nail fungus during 
active service and has suffered from this problem since his 
discharge.  
 
The veteran's service medical records show that in June 1968 
he was treated for a rash.  In December 1968, he was also 
treated for tinea cruris.  The 1970 separation examination 
showed no skin disease.
 
Post-service medical records indicate that the veteran has 
sought treatment for his toenails in August 2003, as 
indicated from the VA treatment reports.  He was diagnosed 
with severe onychomycosis. 

The veteran underwent a VA examination in November 2006, at 
which time his claims folder was reviewed.  The veteran 
reported that he was exposed to Agent Orange while in the 
military.  He also mentioned that he wore the same socks and 
boots everyday for 12 hour shifts or longer.  He stated that 
upon discharge he noticed a rash on his toenails, but that 
the rash was intermittent.  He purchased an anti-fungal 
topical cream to treat the skin condition.  It was noted that 
onchomycosis was present on the great, second and fourth 
toenails and present on the left foot on all toenails.  The 
diagnosis was tinea pedis.  The examiner, a nurse 
practitioner, expressed an opinion that the veteran's skin 
condition was related to his military service.  The rationale 
was primarily based on the fact that there had been "a 
substantial number of veterans with tinea crutis/pedia who 
came in contact with Agent Orange.  Therefore, it [was] a 
50/50 chance that his skin condition [was] related to Agent 
Orange."  The examination report that contained this opinion 
was signed by both the examiner and a VA physician.

A few days later, however, the VA physician filed an addendum 
to the medical opinion.  He stated that:  "Records show 
fungal infection during his military service in the 60's, but 
then there [was] a lack of evidence showing ongoing problem 
with fungal infection through the last [four] decades.  Also 
he does not have evidence of a skin fungal infection on the 
exam except for the onychomycosis.  Based on this, there 
[was] not enough evidence to link his current skin condition 
to the skin condition he had in the service."
 
In evaluating the probative value of competent medical 
evidence, the Board may appropriately favor the opinion of 
one competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  
 
As to the initial opinion as to etiology, the Board finds 
that the VA physician had the right to conduct a subsequent 
review all of the previous medical evidence, including the 
examination results and opinion prepared by the nurse 
practitioner, in order to finally conclude that there was no 
causal link between the veteran's current skin condition and 
service.  Even though he and the other health care 
professional first indicated a positive nexus opinion, the VA 
physician made a later decision based on his independent 
review of the entire record, which included the most recent 
examination of the veteran.  While there was an initial 
opinion that was favorable the veteran's claim, again, the 
final determination by the VA physician, several days later, 
was that the veteran's skin condition is not related to any 
incident that occurred during his period of service.  The 
final opinion by the VA physician is perfectly reasonable 
considering he was the one who was ultimately charged and 
made responsible, based on his expertise as a practicing 
medical doctor in the field, to either concur or not concur 
with the initial opinion prepared by the nurse practitioner.  
Moreover, he provided a full discussion and rationale for the 
final opinion.  For these reasons, the Board determines that 
the competent and probative evidence weighs against the 
claim.  See Owens v. Brown, 7 Vet. App. 429 (1995) (the Board 
is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so).

Overall, the Board finds a preponderance of the evidence to 
be against the veteran's claim of service connection for 
onychomycosis of the toenails.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Sinusitis

The veteran contends he suffered from sinusitis while in 
service, as indicated by the February 2004 Notice of 
Disagreement ("NOD") and January 2005 Form 9 Appeal.  He 
asserts that he was first treated for sinusitis when he was 
stationed in Germany during the early 1980's and he was 
prescribed medication for sinuses which he continued to take 
until his discharge, as indicated by the December 2007 
hearing transcript on page 5.  
 
The veteran's service medical records show treatment for 
nasal congestion in October 1968.  The December 1969 
separation examination showed normal sinuses.  Also, the June 
1970 VA examination showed no postnasal drip and the exam of 
the nose was normal.  There was no treatment of or diagnosis 
of sinusitis in the service records.

There are no private treatment records for sinusitis in the 
claims file nor any private medical opinions regarding the 
etiology of the recurrent sinus infections.
 
In an August 2003 VA examination, the veteran told the 
examiner that he suffered from recurrent sinus infections.  
The examiner noted that there was no sinus tenderness and no 
postnasal drip.  The examiner diagnosed recurrent sinusitis 
by history, currently absent.  The examiner did not opine as 
to the etiology of the recurrent sinus infections.

The veteran's lay statements are not indicative of continuity 
of sinusitis since service, as they are unsupported by the 
complete absence of treatment for this disorder either in 
service or soon thereafter.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (holding the Board is 
obligated to, and fully justified in, determining whether lay 
testimony is credible in and of itself, and that the Board 
may weigh the absence of contemporary medical evidence 
against lay statements); Maxson v. Gober, 230 F.3d 1330, 1331 
(Fed. Cir. 2000).  

Further, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Here, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, the veteran's lay opinion 
does not constitute competent medical evidence and lacks 
probative value as to the matter of medical diagnoses and 
causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation).  

Moreover, in the absence of competent medical evidence 
supporting the veteran's claim, there exists no basis for a 
further VA examination addressing the claim.  Such an 
examination, with etiology opinions, is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. § 
5103A(c)(4).  In this case, however, there is no evidence 
linking the veteran's claimed disorder to service and no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 
 
It is eminently clear from 38 C.F.R. § 3.303 that, for a 
claim of service connection to prevail, there must be a 
current and chronic disorder.  As the veteran has neither 
asserted nor provided competent medical evidence of such a 
disorder, the preponderance of the evidence is against the 
claim of service connection for sinusitis, and this claim 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for onychomycosis of 
toenails (claimed as foot fungus) is denied.

Entitlement to service connection for sinusitis is denied.


REMAND

The veteran also seeks entitlement to service connection for 
PTSD.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (2007).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2007). 

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish the claimed 
stressor actually varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d) (2006).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. § 
3.304(f) (2007). 

Here, that the veteran has reported having numerous in-
service stressors, including being subjected to rocket 
attacks and photographs of dead bodies, as indicated by the 
July 2003 service stressor letter.  The RO indicated in the 
January 2005 statement of the case that the veteran did not 
provide sufficient detail regarding his alleged in-service 
stressors; however, no attempt was made by VA to corroborate 
these stressors identified by the veteran.  Therefore, the 
veteran should be requested to provide any additional details 
necessary to corroborate his claims (i.e. approximate dates 
of the claimed rocket attacks and the dates he was exposed to 
bodies being shipped back to the United States), and the RO 
should then attempt to verify these claimed in-service 
stressors.  Specifically, the veteran should provide the full 
names, dates (at least month and year), places, and units of 
assignment (battalion or company level).  

The Board notes that the veteran has provided some 
information in his July 2003 stressor letter, namely that he 
arrived in Vietnam at Tan Sun Nhut Air Base on August 23, 
1968 and that on August 30, 1968 he viewed pictures of 
bodies.  More information, however, is needed.

With regard to service connection for pain and stiffness in 
joints with swelling and cramps involving the left lower 
extremity, and service connection for arthralgia of 
lumbsacral area, secondary to pain and stiffness in joints 
with swelling and cramps involving the left lower extremity, 
the Board notes that the veteran received treatment from the 
VA in December 2007 and November 2007 in connection with his 
lower extremity pain, as indicated in the December 2007 
hearing transcript on page 11.  Specifically, the veteran 
received a CT scan and an MRI.  These tests, however, are not 
in the record.  Given that these records are potentially 
relevant to the claim on appeal, the Board is of the opinion 
that efforts to obtain those records are required.

The veteran also seeks entitlement to non-service connection 
pension.  As the claims for service connection could affect 
his claim for non-service connected pension, the Board finds 
that the claims are inextricably intertwined and a Board 
decision at this time would be premature.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are 'inextricably 
intertwined' when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a VCAA notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  The notice letter 
should include evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2  The RO should ask the veteran to 
provide more specific information 
regarding his reported stressful events 
during service in Vietnam.  This includes 
supporting details such as the specific 
locations, names of any individuals 
involved, and time frames during which 
the claimed incidents occurred 
(preferably, within no more than a 60-day 
time period for each claimed incident). 

Advise the veteran that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during 
his military service.  Advise the veteran 
that this information is vitally 
necessary in order to obtain supportive 
evidence of the claimed stressful events 
he experienced; without which, his claim 
may be denied. 

3.  Any additional information obtained 
from the veteran concerning his alleged 
stressors, as well as relevant 
information from his service personnel 
records, should be sent to the U. S. Army 
and Joint Services Records Research 
Center (JSRRC), requesting that an 
attempt be made to independently verify 
the claimed stressors as well as the 
veteran's unit while in Vietnam. 
 
4.  After receiving a response from 
JSRRC, the RO should make a determination 
as to which (if any) stressors are 
corroborated.

5.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability found to be 
present.  The RO is to inform the 
examiner of the stressor(s) designated as 
verified, and that only the verified 
stressor(s) may be used as a basis for a 
diagnosis of PTSD. 
 
6.  The claims folder and a separate copy 
of this remand should be made available 
to and reviewed by the examiner prior to 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  All necessary tests 
should be conducted, and the examiner 
must rule in favor of or exclude a 
diagnosis of PTSD.  The examination 
report should contain a detailed account 
of all manifestations of any psychiatric 
disability found to be present.  The 
examiner should provide a complete 
rationale for any opinions provided.  If 
the examiner diagnoses the veteran as 
having PTSD, then the examiner should 
indicate the verified stressor(s) 
underlying that diagnosis.  The report of 
the psychiatric examination should be 
associated with the veteran's claims 
folder. 
 
The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

7.  The RO should ensure that all 
relevant treatment records have been 
secured.  In particular, the RO's 
attention is directed to the fact that 
the veteran received a CT scan and an MRI 
from the VA in late 2007, which are not 
in the record.  These records may be 
helpful in determining the etiology of 
the lower left extremity condition.

8.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


